E                     Y    GENERAL




                              November      7, 1961

Honorable Robert S. Calvert
Comptroller of Public Accounts
Austin, Texas                  Opinion No. WW-1188
                                   Re:     Pre-existing  law for
                                           appropriation  to the
Dear Mr. Calvert:                          Red River Authority.
           You have requested our opinion on whether there
is pre-existing   law for the appropriation  contained in
Senate Bill 1, Acts of the 57th Legislature,    First Called
Session,   to the Red River Authority on pages 138-139 of
the Supplement to the Senate Journal and reading as
follows:
                                            'IFor the Years Ending
                                         August 31,     August 31,
                                                1962          1963
     There is hereby appropriated
     and there shall be paid to the
     Red River Authority out of any
     moneys in the General Revenue
     Fund not otherwise appropriated,
     which sums shall be used for
     defraying any expenses necessary
     to the management of the affairs
     of the district,  the sum of     $        50,000           U.B.
     The Red River Authority shall
     repay said amount to the State
     out of the proceeds of the firs:
     bonds issued by said Authority.
           Your specific   question      reads as follows:
                   "Please advise if there is suf-
           ficient    pre-existing  law for'me.to  issue
           my warrant In the amount of $5O,OOO.flO
           In favor of the Red River Authority.
           Section 59 of Article      XVI of the Constitution      of
Texas provides in part:
Honorable   Robert    S. Calvert,   page 2 (WW-1188)

                    ‘There may be created within the State
            of Texas, or the State may be divided Into,
            such number of conservation       and reclamation
            districts     as may be determined to be essential
            to the accomplishment of the purposes of this
            amendment to the constitution,       which districts
            shall be governmental agencies and bodies
            politic    and corporate    with such powers of gov-
            ernment and with the authority to exercise
            such rights,     privileges   and functions  con-
            cerning the subject matter of this amendment
            as may be conferred by law.”
            Section 1 of Article       8280-228, Vernon’s   civil
Statutes,   provides as follows:
                   ‘Pursuant to and as expressly autho-
            rlzed by Article     XVI, Section 59 of the
            Constitution    of the State ,of Texas, there is
            hereby created withinthe       State of Texas,
            In addition to the,conserva,tion      and reclama-
            tion districts    into which,the state has here-
            tofore been divided,     a conservation   and
            reclamation district     to be known as ‘Red
            River Authority of Texas’ (hereinafter
            referred    to as the ‘Authority’),    which shall
            be a governmental agency of the State of
            Texas, a body politic     and corporate.”
           The Red River Authority being created as a govern-
mental agency of the State of Texas pursuant to the expressed
authority In Section 59 of Article  XVI of the Constitution   of
the State of Texas, you are advised that Section 1 of Article
8280-228, quoted above, constitutes  the pre-existing  law for
the appropriation  referred to In your request,
            Section    17 of Article   8280-228 provides:
                   “For the purpose of providing funds
            requisite    to secure the necessary studies,
            engineering    and other servlce,s which may
            be necessary,     the collection and computa-
            tion of data re,specting .regional     and general
            conditions    Influencing   the character and
            extent of the Improvements necessary to
            ei’fect the purposes of the creation of this
            Authority to the greatest public advantage,
            It is hereby provided that the Authority
            may solicit,     seek and accept contributions
            to Its funds from any other district,       autho-
            rity or municipality,      the Federal Government
.-




     Honorable    Robert   S. Calvert,   page 3 (WW-1188)

                  or the State of Texas, or from any other
                  source.   Any and all grants and gratuities
                  shall be strictly  accounted for and shall
                  be subject to the same rules, regulations
                  and orders as are other funfts handled or
                  disbursed by the Authority.
                In view of the provisions of Section 17, Article
     8280-228, you are advised that said Article   constitutes
     sufficient  pre-existing law for you to issue a warrant in the
     amount of $50,000.00 in favor of the Red River Authority as
     provided in Senate Bill 1, Acts of the 57th Legislature,    First
     Called Session.

                                   SUMMARY
                  Section 59 of Article     XVI of the Con-
                  stitution  of Texas and Article     8280-
                  228, Vernon's civil     Statutes,  constitute
                  sufficient  pre-existing     law authorizing
                  the Comptroller of Public Accounts to
                  issue a warrant in the amount of $50,000.00
                  in favor of the Red River Authority as pro-
                  vided in the current General Appropriation
                  Act.
                                          Very truly   yours,
                                          WILL WILSON
                                          Attorney General of Texas


     JR:dhs:lgh


     APPROVED:
     OPINION COMMITTEE
     W. V. Geppert, Chairman
     Marvin Thomas
     Phillip A. Nelson,      Jr.
     Jack N. Price
     Dudley D. McCalla
     REVIEWEDFOR THE ATMRNEYGENERAL
     BY: Houghton Brownlee, Jr.